642 F.2d 90
Evelyn GULLATTE, as Administratrix of the Estate of RobertGullatte, Jr., deceased, Plaintiff-Appellant,v.Tom POTTS, Individually and as Warden of Honor Camp NumberFour, et al., Defendants,John Edward Nagle, Individually and as ClassificationOfficer of the State of Alabama, Department ofCorrections, Defendant-Appellee.
No. 79-3469.
United States Court of Appeals,Fifth Circuit.

Unit B
March 2, 1981.
Appeal from the United States District Court for the Southern District of Alabama, Virgil Pittman, Chief Judge.
Michael I. Kent, Opelika, Ala., for plaintiff-appellant.
Sarah M. Greenhaw, Thomas R. McAlpine, Asst. Attys. Gen., Montgomery, Ala., W. Scears Barnes, Jr., Sp. Asst. Atty. Gen., Alexandria City, Ala., for defendant-appellee.
Before HILL, GARZA, and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

1
The November 12, 1980 opinion of this court in Gullatte v. Potts, No. 79-3469, is hereby vacated, the case is classified for oral argument, Class III, and the Clerk of the Court is instructed to schedule the case for oral argument.  Because considerable time has lapsed since this court first considered this case, the Clerk is directed to expedite that scheduling.